
	
		II
		111th CONGRESS
		2d Session
		S. 3858
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Leahy (for himself,
			 Mrs. Gillibrand, and
			 Mr. Schumer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To improve the H–2A agricultural worker program for use
		  by dairy workers, sheepherders, and goat herders, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the H–2A Improvement
			 Act.
		2.Nonimmigrant
			 status for dairy workers, sheepherders, and goat herdersSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 inserting who is coming temporarily to the United States to perform
			 agricultural labor or services as a dairy worker, sheepherder, or goat herder,
			 or after abandoning.
		3.Special rules
			 for aliens employed as dairy workers, sheepherders, or goat
			 herdersSection 218 of the
			 Immigration and Nationality Act (8 U.S.C. 1188) is amended—
			(1)by redesignating
			 subsections (h) and (i) as subsections (i) and (j), respectively;
			(2)by inserting
			 after subsection (g) the following:
				
					(h)Special rules
				for aliens employed as dairy workers, sheepherders, or goat herders
						(1)In
				generalNotwithstanding any other provision of this Act, an alien
				admitted as a nonimmigrant under section 101(a)(15)(H)(ii)(a) for employment as
				a dairy worker, sheepherder, or goat herder—
							(A)may be admitted
				for an initial period of 3 years; and
							(B)subject to
				paragraph (3)(E), may have such initial period of admission extended for an
				additional period of up to 3 years.
							(2)Exemption from
				temporary or seasonal requirementNot withstanding section
				101(a)(15)(H)(ii)(a), an employer filing a petition to employ H–2A workers in
				positions as dairy workers, sheepherders, or goat herders shall not be required
				to show that such positions are of a seasonal or temporary nature.
						(3)Adjustment to
				lawful permanent resident status
							(A)Eligible
				alienIn this paragraph, the term eligible alien
				means an alien who—
								(i)has H–2A worker
				status based on employment as a dairy worker, sheepherder, or goat
				herder;
								(ii)has maintained
				such status in the United States for a not fewer than 33 of the preceding 36
				months; and
								(iii)is seeking to
				receive an immigrant visa under section 203(b)(3)(A)(iii).
								(B)Classification
				petitionA petition under section 204 for classification of an
				eligible alien under section 203(b)(3)(A)(iii) may be filed by—
								(i)the alien’s
				employer on behalf of the eligible alien; or
								(ii)the eligible
				alien.
								(C)No labor
				certification requiredNotwithstanding section 203(b)(3)(C), no
				determination under section 212(a)(5)(A) is required with respect to an
				immigrant visa under section 203(b)(3)(A)(iii) for an eligible alien.
							(D)Effect of
				petitionThe filing of a petition described in subparagraph (B)
				or an application for adjustment of status based on a petition described in
				subparagraph (B) shall not be a basis fo denying—
								(i)another petition
				to employ H–2A workers;
								(ii)an extension of
				nonimmigrant status for a H–2A worker;
								(iii)admission of an
				alien as an H–2A worker;
								(iv)a request for a
				visa for an H–2A worker;
								(v)a
				request from an alien to modify the alien's immigration status to or from
				status as an H–2A worker; or
								(vi)a request made
				for an H–2A worker to extend such worker's stay in the United States.
								(E)Extension of
				stayThe Secretary of Homeland Security shall extend the stay of
				an eligible alien having a pending or approved petition described in
				subparagraph (B) in 1-year increments until a final determination is made on
				the alien’s eligibility for adjustment of status to that of an alien lawfully
				admitted for permanent residence.
							(F)ConstructionNothing
				in this paragraph may be construed to prevent an eligible alien from seeking
				adjustment of status in accordance with any other provision of
				law.
							;
				and
			(3)in subsection
			 (j)(1), as redesignated by paragraph (1), by striking The term
			 and inserting Except as provided under subsection (h)(2)(A), the
			 term.
			
